DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 2 are objected to because of the following informalities:  
Claim 1, line 1, should state in the preamble.  “A method for using an eye patch for eyelash extension procedures comprising the steps of”.  
Claim 1, line 8 should state “said pad having a raised portion”.
Claim 1, line 10, delete the period and insert a semicolon.
Claim 2, line 1, should state “wherein an entire portion”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2016/0058088) in view of Johnson (US 20140209114).
Le discloses a method for using an eye patch for eyelash extension procedures comprising the steps of placing an eye patch comprising a patch (201), the patch substantially flat and flexible, the patch comprising a bottom surface comprising an adhesive (paragraph 33) capable of temporarily attaching to a skin; a top surface; a concave edge on one side of the patch, the concave edge substantially matches the anatomical curve of a human's eye socket (see Figure 2; paragraph 33).  Le does not disclose a patch and a pad, the pad having a raised portion on the patch that is capable of pushing upper natural eyelashes upward when a client closes her eyes, further wherein the pad attachable along the concave edge, the patch is a unibody with the pad. Johnson discloses a patch (110) with a unitary pad having a raised surface attachable along the concave edge (see Figures 1 and 9; paragraph 34). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the patch of Le be made with a pad connected to the concave edge as taught by Johnson in order to apply a medicinal fluid to the users undereye area during eyelash treatment. Le further discloses the top surface comprising an adhesive material (paragraph 33). The adhesive material covers the top surface entirely such that the adhesive material is capable of temporarily holding a plurality of loose extension eyelashes (paragraph 33; see Figure 2). 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Johnson as applied to claims 1 and 2 above, and further in view of Villanueva (US 2011/0088716).
The combination of Le and Johnson disclose the claimed invention except for a backing that covers the adhesive material. Villanueva teaches an eye patch with a backing 12A that covers the adhesive in order to protect the adhesive before use. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the adhesive of Le and Johnson have a backing as taught by Villanueva in order to protect the adhesive prior to use. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Johnson as applied to claims 1 and 2 above, and further in view of Valucci et al. (US 2013/0247928).
The combination of Le and Johnson disclose the claimed invention except for the steps of cutting the patch to a custom fit for a client’s eye area. Valucci et al. teaches creating eye patches by cutting custom pads to create a custom fit for an eye area (paragraph 19). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the eye patch of Le and Johnson further comprise the step of trimming as taught by Valucci et al. to create a custom size for the client.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/14/2022